A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Per prior agreement, Examiner attempted to contact Applicant’s representative,  Michael L. Fuller; since Mr. Fuller was not available, the following Office action is issued.  

Status of Claims

	Amendment filed 05/10/2022 is acknowledged. Claims 35-40 are added. Claims 1,4, 8,16-40 are pending. Claims 8,20,23-26 remain withdrawn from further consideration as not readable on the elected species.  Claims 1,4,16-19,21,22,27-40 are under examination.




Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,4,16-19,21,22,27-40 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include comparing plurality of empirical measurements for sample against a database comprising a plurality of protein sequences, and probability that said candidate protein is present in said sample.
The steps are able to be performed in the mind, but for the recitation of the computer. Other than reciting “computer-implemented method”, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind. The mere nominal recitation of a generic “ computer” does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.

 Mathematical concepts recited in the claims include both comparing and generating probability as above. The specification indicates that comparing and generating probability is a matter of mathematical computation.



 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  


Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

In the instant case, the additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claims do not integrate the abstract idea into a practical application.

Further, assaying protein sample by contacting with a plurality of multivalent affinity reagents to receive empirical measurements is a pre-solution activity directed to obtaining information being analyzed.

Step 2B


Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea. The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

With regard to additional limitations addressing protein assay that produces information for data analysis, single molecule localization microscopy using affinity reagents to detect protein molecules that had been spatially separated on a substrate is an analytical technique used in modern assays of protein mixtures to determine individual proteins.  See, for example, Sauer M. (Journal of Cell Science 126, 3505–3513, 2013), Kiuchi at al. (Nature Methods 12, 743–746, 2015), US Patents 7955837 or 10921317.  Further, with regard to use of affinity reagents that recognize more than one epitope, use of multivalent antibodies is well known in the art – see review of Pluckthun et al. (Immunotechnology 3 (1997) 83–105). Thus, such protein assays using plurality of multivalent affinity reagents is a well-understood, routine and conventional activity that an artisan would have relied upon to achieve the goals of the invention.  


Further, assaying protein mixture by performing measurements such as determining hydrophobicity, isoelectric point, length, or affinity binding, as in claim 22,  is  well-understood, routine and conventional activities used in analytical methods that an artisan would have relied upon to achieve the goals of the invention.  Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.
 
Response to arguments

Applicant submits that claim 1 does not recite only an abstract idea which can be performed in the mind, or solely carried out by a compute, because the amended claim 1 recites "contacting said sample with a plurality of affinity reagents to obtain a plurality of empirical measurements of said unknown proteins", which is a concrete step that cannot be performed merely by a computer memory.  In response, the step of assaying protein sample by contacting with a plurality of multivalent affinity reagents is not addressed as mental step or mathematical calculation; rather, it is addressed as an additional claim element drawn to a pre-solution activity directed to obtaining information being analyzed.
With regard to discussion of advantages of using affinity reagents as claimed, step 2B of the analysis is updated to address the added limitation.
103

Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1,4,16-19,21,22,27-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ravi et al (US 2003/0054408) and further in view of Pluckthun et al. (Immunotechnology 3 (1997) 83–105).


Ravi teaches a computer-implemented method for identifying at least one candidate protein, the method comprising:
(a) receiving, by said computer, binding measurements of each of a plurality of affinity reagent probes to said unknown proteins in said sample, each affinity reagent probe configured to selectively bind to one or more candidate proteins among a plurality of candidate proteins (para (0007]-"The disclosed methods and system include a method for identifying a protein, the method including cleaving the protein with a proteolytic agent to produce peptide fragments, providing an array comprising a solution set of binding reagents, contacting the peptide fragments with the array to promote specific interactions between the fragments and the array, detecting the binding pattern of
the peptide fragments on the array; and comparing the binding pattern of the peptide fragments to a reference set"; para [0176]-"The methods and systems can be implemented in one or more computer programs, where a computer program can be understood to include a group of processor executable instructions."); wherein the binding measurements can be performed iteratively (claim 83 “ iteratively perform the instructions to form and update until each of the at least two proteins is unassociated with any of the other at least two proteins”, [0062], [0090] – performing several iterations of affinity separation; [0090]- iterative determining, for a given epitope, the number of protein pairs that can be distinguished by the given epitope; [0093] – iterative assaying of yeast proteome)
(b) comparing, by said computer, binding measurements against a database comprising a plurality of protein sequences, each protein sequence corresponding to a candidate protein among said plurality of candidate proteins (para (0010]-"Also disclosed is a method for identifying at least one protein in a protein catalog, the method including determining epitopes in the protein catalog based on cleaving the protein catalog proteins with at least one proteolytic agent, using a randomized greedy algorithm to identify a solution set of the determined epitopes that can distinguish the protein catalog proteins, obtaining a signature from the chip based on at least one protein in the protein catalog, and, associating the signature with the at least one protein. In some embodiments, the method further includes identifying a signature for the at
least one protein in the protein catalog, the signature based on the solution set of the determined epitopes."); and
 (c) generating a probability that said each of one or more candidate proteins is present in said sample based on said comparison of said binding measurements against database comprising a plurality of protein sequences ( para [0143]-[0151] – generating probability that epitope occurs in a given protein;  para [0130]-"A statistical scoring model can be constructed to develop a scoring scheme to compare a hypothesis that a protein from a given catalog was bound to the protein chip, with an alternative null hypothesis that the output of the protein chip was random noise .. ln one embodiment, the score can be a significance score, and in some embodiments, the higher the significance score, the lower the probability that the binding pattern was generated by random noise"). Ravi further discloses wherein said sample comprises a biological sample, wherein said biological sample is obtained from a subject (para [0037]-"As used herein, the term "protein mixture" refers to a composition of proteins wherein the identity of all, or substantially all, of the proteins in the composition are known. In certain embodiments, the protein mixture may comprise all of the proteins in a given organism, proteome, organ, tissue, cell, organelle, or sub-cellular localization ... ln other embodiments, the protein mixture may be derived from a transgenic or knockout organism, an organism with a particular disease state ... ").


	With regard to the use of affinity reagents able to recognize at least two epitopes, Ravi et al. method is primarily directed at using a set of binding reagents each having specific binding to a given epitope.  However, the reference acknowledges also using affinity reagents having binding affinity to more than one epitope (“a binding reagent may interact with several structurally related epitopes”, para [0031]).

Pluckthun et al. (Immunotechnology 3 (1997) 83–105) teach that use of bispecific or multivalent antibodies provides enormous gains in functional affinity, and thereby improved performance and more selective localization in a variety of in vitro assays.  See Abstract. 
 One of ordinary skill in the art could have applied the known approaches of using  multivalent antibodies in analytic essays as described in Pluckthun et al. review, in the same way to the method  of Ravi et al. and the results would have been predictable to one of ordinary skill in the  art.

Regarding the equation for calculating probability, as in claims 1,21,33, Ravi et al. do not teach the same mathematical equation as the instant claims.  However, inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same result, i.e., determination of a probability of presence of a protein in a sample. 

 

Regarding claims 4,21, Ravi discloses the method of claim 1, further comprising generating, for said each of one or more candidate proteins, a confidence level that said candidate protein matches one of said unknown proteins in said sample (para [0130]-"A statistical scoring model can be constructed to develop a scoring scheme to compare a hypothesis that a protein from a given catalog was bound to the protein chip, with an alternative null hypothesis that the output of the protein chip was random noise ... ln one embodiment, the score can be a significance score, and in some embodiments, the higher the significance score, the lower the probability that the binding pattern was
generated by random noise").

Regarding claim 18,19, the proteins in Ravi et al. are degraded, and the measurements are performed with mixture of antibodies.


Regarding claims 22,34  Ravi further discloses wherein each of said probabilities is normalized to a length of said candidate protein (para (0131]-"lnitially, a mathematical model can be developed and several probability distribution functions can be computed ... A significance score can consider the different sizes of proteins and different number of potential binding sites").

Regarding claims 16-18, 35-40, the claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.





Double Patentg

Double Patenting
	The double patenting over claims 1-29 of co-pending Application No.  17/221405 and claims 1-25 of co-pending Application No. 16/534257 is maintained for the reasons of record. 
Applicant requested to hold the rejections in abeyance until allowability of the current pending claims is indicated.


Conclusion.
	No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb